 Case 1:18-cv-00136-HCN Document 38 Filed 08/03/20 PageID.409 Page 1 of 8




                           IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF UTAH

           HYRUM JAMES GEDDES,
                                                        MEMORANDUM DECISION
                   Plaintiff,                                 AND ORDER
                                                     GRANTING DEFENDANT’S MOTION
                      v.                                FOR SUMMARY JUDGMENT

           WEBER COUNTY, et al.,                               Case No. 1:18-cv-00136

                  Defendant.                                   Howard C. Nielson, Jr.
                                                             United States District Judge




       Hyrum Geddes brought this action under 42 U.S.C. § 1983 against Weber County, the

Weber County Sheriff’s Office, 1 Weber County Sheriff Wayne Moss, and Deputy Sheriffs

Robert Shaner, Karlee Drake, and Jamie Toone. The court grants Defendants’ motion for

summary judgment.2

                                                I.

       On the afternoon of July 16, 2017, Mr. Geddes was pulled over by a Utah Highway

Patrol Trooper for speeding. See Dkt. No. 15 ¶¶ 12–13 (Amended Compl.); see also Dkt. No. 25-

2 at 1, 3 (Summons). The trooper noticed that Mr. Geddes’s speech was slurred and that he

smelled of alcohol. See Dkt. No. 25-2 at 3. After searching the vehicle and finding unopened

cans of beer and two rifles, the officer arrested Mr. Geddes for speeding, driving under the



       1
          Mr. Geddes has subsequently conceded that “because the Sheriff’s Office is not a
separate legal entity from Defendant Weber County and is not amenable to suit under Section
1983 . . . the Court should dismiss, with prejudice, the claim against the WCSO as a distinct and
separate entity.” Dkt. No. 30 at 1 n.1.
       2
         Having reviewed the parties’ briefs and the filings in this case, the court finds oral
argument unnecessary and rules on Defendants’ motion “on the basis of the written memoranda
of the parties.” See DUCiv R 7-1(f).
 Case 1:18-cv-00136-HCN Document 38 Filed 08/03/20 PageID.410 Page 2 of 8



influence, and carrying a dangerous weapon while under the influence of alcohol. See id. at 1.

The officer then transported Mr. Geddes to the Weber County Correctional Facility to obtain a

warrant that would authorize drawing Mr. Geddes’s blood to determine his blood alcohol

concentration. See id. at 4, 6; see also Dkt. No. 15 ¶ 15.

       After an initial search at the facility, Mr. Geddes was handcuffed and placed in a holding

cell. See Dkt. No. 15 ¶ 19; see also Dkt. No. 25-3 at 8-9 (Dep. Hyrum Geddes). One of the

officers instructed Mr. Geddes to remove his boots. See Dkt. No. 25-3 at 9. The parties disagree

about what happened next. Mr. Geddes testified at his deposition that when he responded by

asking for a glass of water, one of the officers demanded that he remove his boots and threatened

that the officers would remove them for him if he failed to comply. See id. The officers next

rushed into the cell, tackled him, and slammed his body onto the hard, concrete floor. See id. at

10. According to Mr. Geddes, the officers then pinned him to the ground and forcibly removed

both of his boots. See Dkt. No. 15 ¶ 24.

       Mr. Geddes testified at his deposition that after the incident he felt significant pain in the

back and side of his head, his vision blurred, and he began to experience cognitive difficulties.

See Dkt. No. 25-3 at 9–10, 13. Mr. Geddes alleges that over the next several days, he slipped in

and out of consciousness, had trouble remembering things, and suffered constant headaches. See

Dkt. No. 15 ¶¶ 51, 53, 57, 59. And Mr. Geddes testified that he still has difficulty reading and

remembering things. See Dkt. No. 25-3 at 14.

       Mr. Geddes then brought this suit, alleging that Defendants violated the Fourteenth

Amendment’s proscription against excessive force and seeking compensation for his injuries. See

Dkt. No. 15 ¶¶ 66–67. Defendants have moved for summary judgment. See Dkt. No. 25 at 1.




                                                  2
 Case 1:18-cv-00136-HCN Document 38 Filed 08/03/20 PageID.411 Page 3 of 8



                                                  II.

       Federal Rule of Civil Procedure 56(c) provides that summary judgment “shall be

rendered forthwith if the pleadings, dispositions, answers to interrogatories, and admissions on

file, together with the affidavits, if any, show that there is no genuine issue as to any material fact

and that the moving party is entitled to a judgment as a matter of law.” Material facts are those

which “might affect the outcome of the suit under the governing law”—here Section 1983 and

the Fourteenth Amendment. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

       Section 1983 “allows an injured person to seek damages against an individual who has

violated his or her federal rights while acting under color of state law.” Cillo v. City of

Greenwood Village, 739 F.3d 451, 459 (10th Cir. 2013). “Section 1983 ‘is not itself a source of

substantive rights,’ but merely provides ‘a method for vindicating federal rights elsewhere

conferred.’” Albright v. Oliver, 510 U.S. 266, 271 (1993) (plurality opinion) (quoting Baker v.

McCollan, 443 U.S. 137, 144 n.3 (1979)). Plaintiffs suing under this statute must accordingly

identify the constitutional or other federal right that they seek to vindicate. See County of

Sacramento v. Lewis, 523 U.S. 833, 841 n.5 (1998) (“[I]n any action under § 1983, the first step

is to identify the exact contours of the underlying right said to have been violated.”); Robbins v.

Oklahoma, 519 F.3d 1242, 1249–50 (10th Cir. 2008) (requiring that defendants be given notice

of the theory underlying the plaintiff’s claims, especially in a § 1983 case, when defendants are

often sued in their individual capacities).

       Depending on the circumstances, the use of excessive force by police officers or other

government officials may violate the Fourth, Fifth, Eighth, or the Fourteenth Amendment, but

the rights against excessive force secured by these provisions are not coextensive. See Estate of

Booker v. Gomez, 745 F.3d 405, 419 (10th Cir. 2014). Setting aside the Fifth Amendment—




                                                  3
 Case 1:18-cv-00136-HCN Document 38 Filed 08/03/20 PageID.412 Page 4 of 8



which governs only federal officers—the rights against excessive force secured by these

Amendments apply at different stages of the criminal justice process. See id. The Fourth

Amendment applies before a judicial determination of probable cause, the Fourteenth

Amendment applies after a determination of probable cause and before conviction, and the

Eighth Amendment applies after conviction. See id. In addition to applying to different stages of

the criminal process, “each [Amendment] carries with it a very different legal test.” Id. at 418–19

(quoting Porro v. Barnes, 624 F.3d 1322, 1325 (10th Cir. 2010)).

                                               III.

       The excessive force alleged by Mr. Geddes in this case occurred before a probable cause

hearing. Compare Dkt. No. 26-1 (surveillance video showing that the episode occurred around

4:00 p.m., July 16, 2017), with Dkt. No. 25-4 (Probable Cause Aff. & Order of Detention)

(showing that the magistrate made a probable cause determination after probable cause affidavit

was submitted at 5:36 p.m., July 16, 2017). Indeed, Mr. Geddes acknowledges that at the time of

the incident he was detained without a warrant or any judicial determination of probable cause.

See Dkt. No. 30 at 27 n.5. Consequently, regardless of whether Mr. Geddes might have a

cognizable claim under the Fourth Amendment, he does not have a cognizable claim under the

Fourteenth Amendment. As the Tenth Circuit has expressly held, “the Fourth Amendment, not

the Fourteenth, governs excessive force claims arising from ‘treatment of [an] arrestee detained

without a warrant’ and ‘prior to any probable cause hearing.’” Estate of Booker, 745 F.2d at 419

(quoting Austin v. Hamilton, 945 F.2d 1155, 1160 (10th Cir.1991)).

       Mr. Geddes offers various arguments why his invocation of the Fourteenth rather than the

Fourth Amendment should not matter. None of these arguments is persuasive.




                                                4
 Case 1:18-cv-00136-HCN Document 38 Filed 08/03/20 PageID.413 Page 5 of 8



       First, Mr. Geddes argues that he in fact invoked the correct Amendment because, as a

technical matter, the Fourth Amendment applies to state and local officers only by incorporation

through the Due Process Clause of the Fourteenth Amendment. See Dkt. No. 30 at 9 n.2. But this

of course is true of all the provisions of the Bill of Rights that have been held to apply to state

and local officers. See, e.g., McDonald v. City of Chicago, Ill., 561 U.S. 742, 763 (2010). It

would follow from Mr. Geddes’s argument that merely invoking the Fourteenth Amendment

would suffice as notice for any number of constitutional claims—from free exercise or free

speech claims to Second Amendment or takings claims, to claims based on any of the various

rights relating to criminal procedure set forth in the Bill of Rights, and so forth. Embracing this

argument would conflict not only with the federal pleading requirements, see Bell Atl. Corp. v.

Twombly, 550 U.S. 544 (2007); Robbins, 519 F.3d at 1249–50, but also with the framework

courts have adopted for applying different constitutional amendments to excessive force claims

at different stages of the criminal process, see Porro, 624 F.3d at 1325, and the specific holding

of Estate of Booker that “the Fourth Amendment, not the Fourteenth, governs excessive force

claims arising from treatment of an arrestee detained without a warrant and prior to any probable

cause hearing,” 745 F.3d at 419 (cleaned up). Mr. Geddes’s argument is also foreclosed by the

Supreme Court’s guidance that where a provision of the Bill of Rights “‘provides an explicit

textual source of constitutional protection’ against [the] particular sort of government behavior”

that is the subject matter of a claim, that specific provision, rather than the Due Process Clause of

the Fourteenth Amendment, “‘must be the guide for analyzing’” the claim. Albright, 510 U.S. at

273 (plurality opinion) (quoting Graham v. Connor, 490 U.S. 386, 395 (1989)).3



       3
        Mr. Geddes also suggests that his claim may be cognizable under the Fourteenth
Amendment because at the time of the incident he “had already been seized . . . based on the
Trooper’s finding of probable cause” and that the subsequent judicial hearing was not an “actual


                                                  5
 Case 1:18-cv-00136-HCN Document 38 Filed 08/03/20 PageID.414 Page 6 of 8



       Second, Mr. Geddes argues that despite his invocation of the Fourteenth Amendment, his

Complaint sufficed to put Defendants on notice that he was asserting a claim under the Fourth

Amendment because it provides a factual description of the alleged excessive force and describes

this force as “objectively unreasonable.” See Dkt. No. 30 at 9-10 n.2. But the complaint nowhere

references the Fourth Amendment, and in the specific context of excessive force claims, there is

a significant difference between the rights secured by the Fourth Amendment and those secured

by the Fourteenth Amendment, as explained above. In addition, the Complaint expressly invokes

Mr. Geddes’s rights as an individual under “pretrial detention,” Dkt. No. 15 ¶ 1, which strongly

suggests that the Complaint’s explicit reliance on the Fourteenth Amendment—which applies to

pretrial detainees—as opposed to the Fourth Amendment, was deliberate. And although Plaintiff

is correct that objective reasonableness is the touchstone for determining whether force is

constitutional under the Fourth Amendment, see Porro, 624 F.3d at 1325, it is also relevant to

the Fourteenth Amendment analysis, which considers, among other things, “the relationship

between the amount of force used and the need presented.” Id. at 1326 (quotations omitted).

Notably, at least two of the Complaint’s allegations of “objectively unreasonable” force are cast

in language reflecting this aspect of the Fourteenth Amendment test. See Dkt. No. 15 ¶ 1

(alleging that the force applied against Mr. Geddes was “objectively unreasonable given that no

force was necessary at all”); id. ¶ 32 (alleging that the force applied was “objectively

unreasonable . . . given that no force at all was needed.”)



probable cause hearing [but] merely a judicial stamp of approval on the Trooper’s finding of
probable cause for the arrest and detention.’” Dkt. No. 30 at 34 n.5. Mr. Geddes offers no
authority in support of this novel theory, and the court is aware of none. Indeed, this argument
appears irreconcilable with the Tenth Circuit’s holding in Estate of Booker that “the Fourth
Amendment, not the Fourteenth, governs excessive force claims arising from treatment of an
arrestee detained without a warrant and prior to any probable cause hearing.” 745 F.3d at 419
(cleaned up).


                                                  6
 Case 1:18-cv-00136-HCN Document 38 Filed 08/03/20 PageID.415 Page 7 of 8



       Finally, Mr. Geddes argues that his invocation of the Fourteenth Amendment does not

matter because “in light of the facts presented here, there is really no practical difference

between application of the standards applicable under the Fourth and Fourteenth Amendment to

a claim of use of excessive force.” Dkt. No. 30 at 31 n.6; see also id. at 33 n.5. But as the Tenth

Circuit has explained, the various Amendments prohibiting excessive force each embody “a very

different legal test.” Estate of Booker, 745 F.3d at 419–20 (quoting Porro, 624 F.3d at 1325).

The test of excessive force under the Fourth Amendment is different than under the Fourteenth.

Id. at 419. For example, although both tests consider the reasonableness of the defendant’s

actions, the test under the Fourteenth Amendment turns on additional factors, such as “the

motives of the state actor.” Id. (quotations omitted). A plaintiff suing for excessive force thus

must correctly identify the Amendment that he or she believes the defendant has violated. As

aptly stated by the Tenth Circuit, “the choice of amendment matters.” Id. (quotations omitted).4

                                                 IV.

       Because the court finds that Mr. Geddes lacks a cognizable claim under the Fourteenth

Amendment, it need not, and does not, address Defendants’ alternative arguments that the

individual Defendants are entitled to qualified immunity, see Dkt No. 25 at 5–7, and that Weber

County cannot be held liable for the individual Defendants’ conduct, see id. at 8–13.




       4
           To whatever extent Plaintiff can be understood to contend that it does not matter which
Amendment he invokes because he is suing “pursuant to 42 U.S.C. § 1983,” Dkt. No. 30 at 9 n.2,
this argument is foreclosed by the Supreme Court’s decision in Graham, which expressly
rejected the notion “that there is a generic ‘right’ to be free from excessive force, grounded not in
any particular constitutional provision but rather in ‘basic principles of § 1983 jurisprudence.’”
Graham, 490 U.S. at 393 (citations omitted); see also Albright, 510 U.S. at 271 (“Section 1983
‘is not itself a source of substantive rights,’ but merely provides ‘a method for vindicating federal
rights elsewhere conferred.’” (citations omitted)).


                                                  7
 Case 1:18-cv-00136-HCN Document 38 Filed 08/03/20 PageID.416 Page 8 of 8



                                         *      *       *

       For the foregoing reasons, Defendants’ motion for summary judgment is GRANTED. If

this were a motion to dismiss, the court would consider dismissing with leave to amend. But Mr.

Geddes has not requested leave to amend if Defendants prevail, and this is a motion for summary

judgment. As the First Circuit recently observed, “[a]lthough a motion to dismiss for failure to

state a claim sometimes may be converted into a motion for summary judgment,” the court

“know[s] of no authority that allows for the reverse conversion of a summary judgment motion

into a motion to dismiss for failure to state a claim.” Rios-Campbell v. U.S. Dep’t of Commerce,

927 F.3d 21, 24 (1st Cir. 2019). Plaintiff’s action is accordingly DISMISSED WITH

PREJUDICE.

       IT IS SO ORDERED.

                                             DATED this 3rd day of August, 2020.

                                             BY THE COURT:




                                             Howard C. Nielson, Jr.
                                             United States District Judge




                                                 8
